Exhibit Consent of Independent Registered Public Accounting Firm We consent to incorporation by reference in the Registration Statements (Form S-8 No. 333-26743 and No. 333-61467) pertaining to the Cenveo 401(k) Savings and Retirement Plan of our report dated June 19, 2008, with respect to the financial statements and schedule of the Cenveo 401(k) Savings and Retirement Plan included in this Annual Report (Form 11-K) for the year ended December 31, /s/ O’Connor Davies Munns & Dobbins, LLP Harrison,
